Citation Nr: 0725040	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-27 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right hip injury, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as a result of exposure to herbicides.  

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
status post kidney stone removal and Peyronie's disease.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran's residuals of a right hip injury are not 
manifested by malunion of the femur with marked knee or hip 
disability, limitation of flexion of the thigh to 20 degrees, 
flail hip joint, or ankylosis of the hip.

2.  The veteran does not have peripheral neuropathy.

3.  Hepatitis C is not shown by competent medical evidence to 
have a nexus to service.

4.  The weight of the competent and probative evidence is 
against a conclusion that the veteran's current Peyronie's 
disease was a proximate result of carelessness, negligence, 
lack of proper skill, error in judgment, or an event not 
reasonably foreseeable in the furnishing of medical care by 
VA.



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for residuals of a right hip injury have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 4.71, 4.71a, Diagnostic 
Codes 5250, 5252, 5254, 5255 (2006).

2.  Peripheral neuropathy was not incurred in or aggravated 
by active military service, to include exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2006).

3.  Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.301, 
3.159, 3.303, 3.304, 3.307, 3.309 (2006).

4.  The requirements for compensation pursuant to 38 U.S.C.A. 
§ 1151 for Peyronie's disease from treatment performed by the 
VA have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.358, 3.361 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him a VA examination 
addressing his service-connected right hip injury.  For 
reasons described in further detail below, examinations 
addressing the remaining claims are not "necessary" 
pursuant to 38 U.S.C.A. § 1151 in this case.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in an October 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption).

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letter was issued prior to the appealed 
rating decision, thus posing no procedural concerns in view 
of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, any deficiencies of such notification are not 
prejudicial in this case.  With service connection and 
section 1151 cases, no disability rating or effective date is 
assigned when the claim is denied.  Moreover, in the appealed 
May 2004 rating decision, the RO notified the veteran that he 
had been assigned a 20 percent disability rating and that 
this rating had been effectuated since January 1997.  The 
Board finds that these actions satisfy VA's requirements in 
view of Dingess.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).


II.  Residuals of a right hip injury

Background

The veteran was granted service connection for his hip 
disability by a January 1981 rating decision and assigned a 
zero percent disability rating effective July 9, 1980.  An 
August 1981 rating decision increased the disability rating 
to 10 percent effective April 24, 1981.  A March 1997 rating 
decision increased the evaluation to 20 percent effective 
January 30, 1997.  This evaluation has remained in effect 
since.

At a December 2003 VA examination, the veteran reported hip 
pain all day, every day.  He used no assistive device.  He 
had never had surgery.  He reported stiffness in the morning.  
The veteran took diclofenac.  He stated his hip popped out of 
joint at least once a day and self reduced almost 
immediately.  He indicated he was unable to walk more than 
five minutes.  He was unable to stand more than 30 minutes.  
It was noted that the veteran worked as a bridge operator 
with no specific activity restriction and he had no flares.  

The examination showed the veteran walked with a minimal 
limp.  He had no hip tenderness and had 5/5 motor strength in 
all planes about his right hip, with pain on resisted 
flexion.  Range of motion was 0 to 100 degrees which 
diminished to 90 degrees and was associated with pain.  He 
had abduction of 0 to 35 degrees which diminished to 30 
degrees and was associated with pain.  He had adduction of 0 
to 25 degrees with pain.  External rotation was 0 to 65 
degrees and internal rotation of 0 to 40 degrees, with no 
diminution of the use with repetitive testing.  He had no 
evidence of lower extremity atrophy.  X-rays of the right hip 
showed no change since the previous study in 2001.  April 
2001 x-ray findings showed abnormal lucency of the base of 
the neck of the right femur adjacent to the greater 
trochanter, possibly an osteoid osteoma, Brodie's abscess, or 
a cyst due to prior trauma, otherwise no fracture, 
dislocation, or sacroiliac abnormalities were seen.  



Criteria and analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning the disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) 
in terms of the degree of additional range-of-motion loss due 
to pain on use or during flare-ups."  Id. at 206.

Under Diagnostic Code 5255, a 20 percent disability rating is 
assigned for malunion of the femur with moderate knee or hip 
disability.  A 30 percent rating is warranted for malunion of 
the femur with marked knee or hip disability.  A 60 percent 
rating is assigned for fracture of the femur surgical neck 
with false joint, and for nonunion of the femur with loose 
motion, weight bearing preserved with aid of brace.  Finally, 
an 80 percent rating is warranted for fracture of femur shaft 
or anatomical neck with nonunion and loose motion.  38 C.F.R. 
§ 4.71a (2006).

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction.  38 C.F.R. § 4.71, Plate II (2006).

The Board finds that the veteran's left femur disability does 
not warrant a rating in excess of 20 percent under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5255.  
Examination has revealed no evidence of malunion of the 
femur, and there is no evidence that the veteran exhibited 
"marked" knee or hip disability.

A higher evaluation is available under Diagnostic Code 5252, 
rating limitation of flexion of the thigh.  This diagnostic 
code provides a 10 percent evaluation for flexion limited to 
45 degrees, a 20 percent evaluation for flexion limited to 30 
degrees, a 30 percent evaluation for flexion limited to 20 
degrees and a 40 percent evaluation for flexion limited to 10 
degrees.  At his most recent VA examination, flexion was to 
100 degrees.  Even the most limited measurement of flexion, 
to 90 degrees, does not warrant a compensable evaluation 
under this diagnostic code.

The most recent VA examination described a minimal limp, no 
hip tenderness, 5/5 motor strength, no flare-ups, and no 
lower extremity atrophy.  Thus, an increased evaluation on 
the basis of the DeLuca factors is not warranted.  38 C.F.R. 
§§ 4.40, 4.45.

Because limitation of motion, even with consideration of 
functional factors does not approximate the levels needed for 
higher evaluations, Diagnostic Code 5252 cannot serve as the 
basis for an increased rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5252.

The veteran's right hip disability is not shown to include 
ankylosis or flail joint, consideration of increased 
evaluations under the diagnostic codes pertaining to these 
disabilities is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5250, 5254.

Hence, the medical evidence does not reflect that the right 
hip disability warrants an evaluation in excess of 20 percent 
under the rating criteria.  38 C.F.R. § 4.7.

For the reasons and bases expressed above, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 20 percent for the veteran's right hip disability.  
The benefit of the doubt rule need not be considered, and the 
benefit sought on appeal is accordingly denied.

III.  Service connection

Applicable laws and regulations provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic neurological 
disorders and cirrhosis of the liver, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The law and regulations further provide that compensation 
shall not be paid if the claimed disability or death was the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 
38 C.F.R. §§ 3.1(n), 3.301(c).  With respect to alcohol and 
drug abuse, Section 8052 of the Omnibus Budget Reconciliation 
Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 
1388, 1388- 351, prohibits, effective for claims filed after 
October 31, 1990, payment of compensation for a disability 
that is a result of a veteran's own alcohol or drug abuse.  
Moreover, § 8052 also amended 38 U.S.C. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol or drugs.  See also 
VAOPGCPREC 2-97 (January 16, 1997); 62 Fed. Reg. 15565 
(1997). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  

A veteran who served in the Republic of Vietnam during the 
period from January 9, 1962 to May 7, 1975 is presumed to 
have been exposed during such service to certain herbicide 
agents (e.g., Agent Orange).  In the case of such a veteran, 
service connection for listed diseases will be presumed if 
they are manifest to a compensable degree within specified 
periods.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).



A.  Peripheral neuropathy

Background

Service medical records are negative for complaints, 
treatment, or a diagnosis of peripheral neuropathy.

A July 1981 VA examination showed no complaints of or 
diagnosis of peripheral neuropathy.

At a December 2003 VA Agent Orange Registry physical 
examination, the veteran reported numbness to hands and feet 
for the past year, gradually worsening.  He also noted 
intense brief pain in the hands and feet, "like a needle in 
and out."  The examination showed the veteran ambulated 
without assistance, stood, sat, mounted, and dismounted the 
examination table without help; no ataxia was noted.  

Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for peripheral neuropathy, to include as a 
result of exposure to herbicides.  Service medical records 
are negative for any complaints, treatment, or diagnosis of 
peripheral neuropathy.

More significantly, there is no medical evidence that the 
veteran currently has peripheral neuropathy.

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed disorder.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  In this case, however, there is no competent 
evidence indicating a current disorder and no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  The Court further stated that where the proof 
is insufficient to establish a present disability, there 
could be no valid claim for service connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for peripheral neuropathy; however, there 
is no medical evidence of record, which establishes that he 
currently has this disability.  The veteran has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Under these facts, a "disability" for VA compensation benefit 
purposes is not shown to be present in this case.  In the 
absence of a current disability, as defined by governing law, 
the claim must be denied.



B.  Hepatitis C

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of hepatitis C.

VA records show that the veteran was admitted to the hospital 
in December 1971 for hepatitis C.  The veteran admitted to 
being a heroin user over the last three to four years.  A 
liver biopsy was done which revealed findings consistent with 
a resolving viral hepatitis.  

VA treatment records dated in November 2002 show the veteran 
tested positive for hepatitis C.  

On his April 2004 VA Hepatitis Questionnaire the veteran 
reported that while in service he used intravenous drugs to 
numb the pain from his hip injury and continued to use drugs 
after being discharged from service.  The veteran also 
reported getting tattoos years later.

Analysis

The veteran contends, in essence, that he contracted his 
current hepatitis C while in service after using intravenous 
drugs to numb the pain caused by his hip injury.

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for hepatitis C.  Service 
medical records are negative for complaints, treatment, or 
diagnosis of hepatitis C.  Medical records show a diagnosis 
of viral hepatitis by the VA Medical Center in December 1971.  
At that time, the veteran reported being a heroin user over 
the last three to four years.  

Within the context of the service records and other evidence 
presented, it is found, by a preponderance of the evidence, 
that the veteran's hepatitis C has not been dissociated from 
his illegal intravenous drug use after service and has not 
otherwise been attributed to be at least as likely due to 
other credible or verified in-service exposure.  As noted 
above, compensation shall not be paid if the claimed 
disability is the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 
1110; 38 C.F.R. §§ 3.1(n), 3.301(c).

Absent any evidence linking the veteran's hepatitis C back to 
service on any basis other than willful misconduct, the Board 
finds that a VA examination addressing the nature and 
etiology of this disorder is not "necessary" under 
38 U.S.C.A. § 5103A(d), as there exists no reasonable 
possibility that such examination would result in favorable 
findings.  See generally Wells v. Principi, supra.

Again, the veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.

It is noted that the only chronic liver disease to which the 
law accords presumptive service connection is cirrhosis, and 
that there is no indication of cirrhosis within one year of 
service separation.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Entitlement to compensation under 38 U.S.C. § 1151 for 
status post kidney stone removal and Peyronie's disease

Background

VA medical records show that the veteran underwent surgery in 
February 1998 to remove a kidney stone.  A stent and Foley 
catheter was placed.  Records show the veteran tolerated the 
surgery well and there were no complications.  The veteran 
had his stent removed in March 1998 with no noted 
complications.

VA medical records show that the veteran had a diagnosis of 
Peyronie's disease and had surgery in July 2000 to excise 
penile plaque which was causing a 30 degree curvature.  It 
was noted the veteran tolerated the procedure well, and there 
were no complications.  

In his October 2003 claim, the veteran indicated that 
following his stent removal in March 1998, his penis was 
severely deformed and a female doctor who removed the stent 
told the veteran that the stent was the wrong size and in 
place far too long.  

Criteria

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  

38 U.S.C.A. § 1151 has been amended in the past decade, and 
the amended statute indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  Under these revisions, the proximate cause of death 
must also be an event not reasonably foreseeable.  Id.  But 
see generally Brown v. Gardner, 513 U.S. 115 (1994) (for 
claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment).

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  Minor 
deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express or 
implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Analysis

Upon careful consideration of the evidence of record, it is 
apparent that the preponderance of the evidence is against 
the veteran's claim for benefits under the provisions of 38 
U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

VA medical records do not show that the stent placed in 
February 1998 was the wrong size and caused the veteran's 
Peyronie's disease.  

The appellant has submitted no competent evidence which tends 
to substantiate his contentions that he suffered additional 
disability due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of any additional disability was the 
surgery performed in February 1998 or any follow-up care 
provided.

Absent any evidence of such additional post-surgical 
disability attributable to negligence or other fault, the 
Board finds that a VA examination addressing this claim is 
not "necessary" under 38 U.S.C.A. § 5103A(d), as there 
exists no reasonable possibility that such examination would 
result in favorable findings.  See generally Wells v. 
Principi, supra.

Again, the veteran has not been shown to possess the 
requisite medical training or credentials needed to render 
either a diagnosis or a competent opinion as to medical 
causation or any accompanying negligence or fault on the part 
of treatment providers.  Accordingly, his lay opinion does 
not constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. at 494-95.

In the absence of competent evidence which demonstrates 
additional disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, the Board concludes that 
compensation under 38 U.S.C.A. § 1151 for additional 
disability following surgery in February 1998 is not 
warranted.  Accordingly, the claim is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. at 
55.




ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a right hip injury is denied.

Entitlement to service connection for peripheral neuropathy, 
to include as a result of exposure to herbicides, is denied.  

Entitlement to service connection for hepatitis C is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability as a result of February 1998 VA medical 
care is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


